                  Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 1 of 36 PageID #: 38

EXHIBIT 2


       US7373515B2                                               Gandi (“The Accused System”)
3. In a system wherein     U2F architecture is a system wherein both a PIN (e.g., password) of a user (e.g., online service user)
both a PIN of a user       authorized to access a network resource (e.g., online service) and a first key (e.g., U2F security key i.e.
authorized to access a     U2F authenticator) of an asymmetric key pair generally unique to a personal communications device
network resource and a     (e.g., PC, mobile, Laptop etc.) of the authorized user are maintained by an authentication authority (e.g.,
first key of an            U2F server with database) in association with an identifier such that each of the PIN (e.g., password)
asymmetric key pair        and the first key (e.g., U2F security key i.e. U2F authenticator) are retrievable based on the identifier, a
generally unique to a      method performed by the authentication authority (e.g., U2F server with database) whereby the
personal communications    authorized user gains access to the network resource from an access authority (e.g., web server with
device of the authorized   web application).
user are maintained by
an authentication
authority in association   The accused system recommends 2-factor authentication using FIDO U2F compliant security key at its
with an identifier such    website. Universal 2nd Factor (U2F) is an open authentication standard that strengthens and simplifies
that each of the PIN and   two-factor authentication (2FA) using specialized USB or NFC devices. The ("Fast Identity Online”)
the first key are          FIDO Alliance hosts the standardization. A user registers a U2F compliant device at registration stage.
retrievable based on the   The user logs in with a username and password as before and presents a second factor device when the
identifier, a method       web service prompts it as shown in the figure below.
performed by the
authentication authority
whereby the authorized
user gains access to the
network resource from
an access authority, the
method comprising the
steps of:
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 2 of 36 PageID #: 39

EXHIBIT 2




                  https://fidoalliance.org/specifications/
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 3 of 36 PageID #: 40

EXHIBIT 2




                  https://www.yubico.com/us/works-with-yubikey/catalog/gandi-net/
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 4 of 36 PageID #: 41

EXHIBIT 2




                  https://pt.slideshare.net/FIDOAlliance/fido-u2f-specifications-overview-tutorial


                  To use a U2F device in 2-factor authentication, a user (e.g., Individual with U2F device) has to register
                  the U2F device with an authentication authority in the relying party. In the registration stage, the U2F
                  device generates a unique key pair (A public key and a private key) and a key handle and sends the
                  public key (e.g., a first key) with the handle to the authentication authority in the relying party to store
                  the them in its database of the relying party. The key pair is used to authenticate a suspected user by the
                  authentication authority in the authentication stage.
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 5 of 36 PageID #: 42

EXHIBIT 2




                  https://pt.slideshare.net/FIDOAlliance/fido-u2f-specifications-overview-tutorial


                  The following figure shows U2F database in the authentication authority in the relying party (e.g.,
                  online service provider) after the registration. The authentication authority maintains the public key (=a
                  first key) of the key pair and the key handle generated by the U2F device and an identifier (=user_id),
                  and the password (=a PIN) associated with it in its database. The U2F security key (authenticator)
                  owned by the user maintains the private key of the key pair and the key handle (not shown).
                    Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 6 of 36 PageID #: 43

EXHIBIT 2




                           https://pt.slideshare.net/FIDOAlliance/fido-u2f-specifications-overview-tutorial

(a) with respect to a      The accused system practices a method of receiving a challenge request from the access authority in
suspect user seeking to    association with an identifier with respect to a suspect user (e.g., Online service user) seeking to gain
gain access to the         access to the network resource (e.g., Online service like accused system) from the access authority (e.g.,
network resource from      accused system’s server).
the access authority,
receiving a challenge      Note that the relying party (e.g., online service provider) comprises an access authority and an
request from the access    authentication authority.
authority in association
with an identifier;
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 7 of 36 PageID #: 44

EXHIBIT 2




                  https://pt.slideshare.net/FIDOAlliance/fido-u2f-specifications-overview-tutorial


                  If a suspected user with a U2F security key (authenticator) attempts to log in an online service, the web
                  server (=the access authority) in the relying party requests a verification of the user associated with the
                  user-ID and the password and requests a challenge request to the authentication authority to verify the
                  user’s U2F security key. In other words, the authentication authority receives the challenge request from
                  the web server (=access authority) with user_id (= an identifier).
                   Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 8 of 36 PageID #: 45

EXHIBIT 2




                          https://pt.slideshare.net/FIDOAlliance/fido-u2f-specifications-overview-tutorial

(b) in response to the    The accused system practices communicating a challenge to the access authority (e.g., web server) in
challenge request,        response to the challenge request.
communicating a
challenge to the access
authority;                The authentication authority in the relying party (e.g., online service) sends (=communicates) a
                          challenge to the access authority so that the access authority can send it to the user’s U2F authenticator
                          (See the challenge following).
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 9 of 36 PageID #: 46

EXHIBIT 2




                  https://pt.slideshare.net/FIDOAlliance/fido-u2f-specifications-overview-tutorial



                  FIDO U2F standard describes the steps where the relying party sends a challenge to the U2F
                  authenticator (i.e., U2F security key) via the FIDO Client/Browser. This means that the access authority
                  (e.g., web server) receives the challenge from the authentication authority as described on the previous
                  page.
                 Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 10 of 36 PageID #: 47

EXHIBIT 2




                         https://fidoalliance.org/assets/downloads/FIDO-U2F-UAF-Tutorial-v1.pdf

(c) receiving from the   The accused system practices receiving from the access authority a challenge response and the
access authority a       identifier.
challenge response and
the identifier; and
                         Upon receiving the challenge from the access authentication authority, the U2F authenticator processes
                         it and sends the challenge response in the form of signature to the replying party via the FIDO
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 11 of 36 PageID #: 48

EXHIBIT 2


                   client/browser. Therefore the authentication authority receives the challenge response and associated
                   identifier via the access authority (e.g., web server).




                   https://fidoalliance.org/assets/downloads/FIDO-U2F-UAF-Tutorial-v1.pdf
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 12 of 36 PageID #: 49

EXHIBIT 2


                   The following figure shows that the signature (s) in the response comprises the challenge parameter [32
                   bytes]. The access authority must tell the source of response with the identifier to the authentication
                   authority so that the authentication authority can verify the account and its U2F key (not shown).




                   https://fidoalliance.org/assets/downloads/FIDO-U2F-UAF-Tutorial-v1.pdf
                  Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 13 of 36 PageID #: 50

EXHIBIT 2


(d) authenticating the      The accused system practices authenticating the identifier by comparing the challenge response to a
identifier by comparing     function of the challenge.
the challenge response to
a function of,
(i) the challenge;          The authentication authority (in the relying party) verifies the identifier by using the challenge and
                            response function.




                            https://fidoalliance.org/assets/downloads/FIDO-U2F-UAF-Tutorial-v1.pdf
                   Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 14 of 36 PageID #: 51

EXHIBIT 2


(ii) the PIN maintained    The accused system practices authenticating the identifier by comparing the challenge response to a
by the authentication      function of the PIN (e.g., password) maintained by the authentication authority (e.g., U2F server with
authority in association   database) in association with the identifier (e.g., associated user ID).
with the identifier; and

                           The authentication authority in the replying party like accused system also uses the password (=which is
                           equal to a PIN) associated with user ID (=the identifier).
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 15 of 36 PageID #: 52

EXHIBIT 2




                   https://id.gandi.net/en/login
                   Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 16 of 36 PageID #: 53

EXHIBIT 2


                           PIN and password are synonyms according to the description of ‘515 patent shown below.




                           https://patentimages.storage.googleapis.com/0d/08/49/2d86aa8d80d268/US7373515.pdf

(iii) the first key        The accused system practices authenticating the identifier by comparing the challenge response to a
maintained by the          function of the first key (e.g., Public key Kpub) maintained by the authentication authority (e.g., U2F
authentication authority   server with database in relying party) in association with the identifier.
in association with the
identifier.
                           The authentication authority in the relying party verifies the signature received from the U2F
                           authenticator associated with the identifier by decrypting the signature (s) with Kpub which is the
                           public key (=the first key). If the challenge response is decoded successfully with the public key (=the
                           first key) by the authentication authority, the U2F authenticator responds to the challenge is a trusted
                           key.
                 Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 17 of 36 PageID #: 54

EXHIBIT 2




                           https://fidoalliance.org/assets/downloads/FIDO-U2F-UAF-Tutorial-v1.pdf

20. A method of granting   The accused system practices a method of granting access to a suspect user (e.g., Online service user)
access to a suspect user   seeking to access a network resource (e.g., Online service like accused system).
seeking to access a
network resource,
comprising the steps of:   The accused system recommends 2-factor authentication using FIDO U2F compliant security key at its
                           website. Universal 2nd Factor (U2F) is an open authentication standard that strengthens and simplifies
                           two-factor authentication (2FA) using specialized USB or NFC devices. The ("Fast Identity Online”)
                           FIDO Alliance hosts the standardization. A user registers a U2F compliant device at registration stage.
                           The user logs in with a username and password as before and presents a second factor device when the
                           web service prompts it as shown in the figure below.
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 18 of 36 PageID #: 55

EXHIBIT 2




                   https://fidoalliance.org/specifications/
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 19 of 36 PageID #: 56

EXHIBIT 2




                   https://www.yubico.com/us/works-with-yubikey/catalog/gandi-net/
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 20 of 36 PageID #: 57

EXHIBIT 2




                   https://pt.slideshare.net/FIDOAlliance/fido-u2f-specifications-overview-tutorial


                   To use a U2F device in 2-factor authentication, a user (e.g., Individual with U2F device) has to register
                   the U2F device with an authentication authority in the relying party. In the registration stage, the U2F
                   device generates a unique key pair (A public key and a private key) and a key handle and sends the
                   public key (e.g., a first key) with the handle to the authentication authority in the relying party to store
                   them in its database of the relying party. The key pair is used to authenticate a suspected user by the
                   authentication authority in the authentication stage.
                  Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 21 of 36 PageID #: 58

EXHIBIT 2




                            https://pt.slideshare.net/FIDOAlliance/fido-u2f-specifications-overview-tutorial

(a) first,                  The authentication authority of the accused system practices maintaining credentials (e.g., PIN of a
(i) maintaining             user, key pair and user ID) of the authorized user such that the credentials are retrievable based on the
credentials of the          user ID.
authorized user such that
the credentials are
retrievable based on the    U2F architecture is a system wherein both a PIN (e.g., password) of a user (e.g., online service user)
user ID,                    authorized to access a network resource (e.g., online service) and a first key (e.g., U2F security key i.e.
                            U2F authenticator) of an asymmetric key pair generally unique to a personal communications device
                            (e.g., PC, mobile, Laptop etc.) of the authorized user are maintained by an authentication authority (e.g.,
                            U2F server with database) in association with an identifier such that each of the PIN (e.g., password)
                            and the first key (e.g., U2F security key i.e. U2F authenticator) are retrievable based on the identifier.
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 22 of 36 PageID #: 59

EXHIBIT 2


                   The following figure shows U2F database in the authentication authority in the relying party (e.g.,
                   online service provider) after the registration. The authentication authority maintains the public key (=a
                   first key) of the key pair and the key handle generated by the U2F device and an identifier (=user_id),
                   and the password (=a PIN) associated with it in its database. The U2F security key (authenticator)
                   owned by the user maintains the private key of the key pair and the key handle (not shown).




                   https://pt.slideshare.net/FIDOAlliance/fido-u2f-specifications-overview-tutorial


                   Note that the relying party (e.g., online service provider) comprises an access authority and an
                   authentication authority.
                    Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 23 of 36 PageID #: 60

EXHIBIT 2




                            https://pt.slideshare.net/FIDOAlliance/fido-u2f-specifications-overview-tutorial

(ii) receiving a user ID,   The accused system practices receiving a user ID, registration code (e.g., passcode or PIN), and suspect
registration code, and      credentials (e.g., public key (e.g., a first key) with the key handle).
suspect credentials,

                            To use a U2F device in 2-factor authentication, a user (e.g., Individual with U2F device) has to register
                            the U2F device with an authentication authority in the relying party. In the registration stage, the U2F
                            device generates a unique key pair (A public key and a private key) and a key handle and sends the
                            public key (e.g., a first key) with the handle to the authentication authority in the relying party to store
                            them in its database of the relying party. The key pair is used to authenticate a suspected user by the
                            authentication authority in the authentication stage.
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 24 of 36 PageID #: 61

EXHIBIT 2




                   https://pt.slideshare.net/FIDOAlliance/fido-u2f-specifications-overview-tutorial
                  Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 25 of 36 PageID #: 62

EXHIBIT 2




                            https://fidoalliance.org/assets/downloads/FIDO-U2F-UAF-Tutorial-v1.pdf

(iii) comparing the         The accused system practices comparing the suspect credentials (e.g., public key (e.g., a first key) with
suspect credentials with    the key handle) with the credentials maintained in association with the user ID.
the credentials
maintained in association   To use a U2F device in 2-factor authentication, a user (e.g., Individual with U2F device) has to register
with the user ID, and       the U2F device with an authentication authority in the relying party. In the registration stage, the U2F
                            device generates a unique key pair (A public key and a private key) and a key handle and sends the
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 26 of 36 PageID #: 63

EXHIBIT 2


                   public key (e.g., a first key) with the handle to the authentication authority in the relying party to store
                   the them in its database of the relying party. The key pair is used to authenticate a suspected user by the
                   authentication authority in the authentication stage.




                   https://pt.slideshare.net/FIDOAlliance/fido-u2f-specifications-overview-tutorial


                   The following figure shows U2F database in the authentication authority in the relying party (e.g.,
                   online service provider) after the registration. The authentication authority maintains the public key (=a
                   first key) of the key pair and the key handle generated by the U2F device and an identifier (=user_id),
                   and the password (=a PIN) associated with it in its database. The U2F security key (authenticator)
                   owned by the user maintains the private key of the key pair and the key handle (not shown).
                   Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 27 of 36 PageID #: 64

EXHIBIT 2




                             https://pt.slideshare.net/FIDOAlliance/fido-u2f-specifications-overview-tutorial

(iv) upon a successful       The accused system practices communicating the user ID and registration code (e.g., passcode) to an
authentication of the user   authentication authority (e.g., U2F server with database in relying party) upon a successful
ID by matching the           authentication of the user ID by matching the suspect credentials (e.g., public key (a first key) with the
suspect credentials with     key handle) with the maintained credentials.
the maintained
credentials,
communicating the user       To use a U2F device in 2-factor authentication, a user (e.g., Individual with U2F device) has to register
ID and registration code     the U2F device with an authentication authority in the relying party. In the registration stage, the U2F
to an authentication         device generates a unique key pair (A public key and a private key) and a key handle and sends the
authority                    public key (e.g., a first key) with the handle to the authentication authority in the relying party to store
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 28 of 36 PageID #: 65

EXHIBIT 2


                   the them in its database of the relying party. The key pair is used to authenticate a suspected user by the
                   authentication authority in the authentication stage.




                   https://pt.slideshare.net/FIDOAlliance/fido-u2f-specifications-overview-tutorial
                   Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 29 of 36 PageID #: 66

EXHIBIT 2




                             https://fidoalliance.org/assets/downloads/FIDO-U2F-UAF-Tutorial-v1.pdf

(b) thereafter, granting     The accused system practices granting access to the network resource (e.g., Online service like accused
access to the network        system) to a suspect user (e.g., an online user) upon receiving a user ID and passcode (e.g., PIN) from
resource to a suspect user   the suspect user.
upon,
(i) receiving a user ID
and passcode from the        The authentication authority (in the relying party) verifies the identifier by using the challenge and
suspect user,                response function.
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 30 of 36 PageID #: 67

EXHIBIT 2




                   https://fidoalliance.org/assets/downloads/FIDO-U2F-UAF-Tutorial-v1.pdf

                   To use a U2F device in 2-factor authentication, a user (e.g., Individual with U2F device) has to register
                   the U2F device with an authentication authority in the relying party. In the registration stage, the U2F
                   device generates a unique key pair (A public key and a private key) and a key handle and sends the
                   public key (e.g., a first key) with the handle to the authentication authority in the relying party to store
                   them in its database of the relying party. The key pair is used to authenticate a suspected user by the
                   authentication authority in the authentication stage.
                  Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 31 of 36 PageID #: 68

EXHIBIT 2




                          https://pt.slideshare.net/FIDOAlliance/fido-u2f-specifications-overview-tutorial

(ii) communicating the    The accused system practices communicating the user ID and passcode (e.g., password) to the
user ID and passcode to   authentication authority (e.g., U2F server with database).
the authentication
authority, and
                          The authentication authority in the relying party like accused system also uses the password (=which is
                          equal to a passcode) associated with user ID (=the identifier).
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 32 of 36 PageID #: 69

EXHIBIT 2




                   https://id.gandi.net/en/login
                   Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 33 of 36 PageID #: 70

EXHIBIT 2


                             PIN and password are synonyms according to the description of ‘515 patent shown below.




                             https://patentimages.storage.googleapis.com/0d/08/49/2d86aa8d80d268/US7373515.pdf

(iii) receiving an           The accused system practices receiving an indication of a successful passcode (e.g., password)
indication of a successful   comparison by the authentication authority (e.g., U2F server with database in relying party).
passcode comparison by
the authentication
authority.                   The authentication authority in the relying party verifies the signature received from the U2F
                             authenticator associated with the identifier by decrypting the signature (s) with Kpub which is the
                             public key (=the first key). If the challenge response is decoded successfully with the public key (=the
                             first key) by the authentication authority, the U2F authenticator responds to the challenge is a trusted
                             key.
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 34 of 36 PageID #: 71

EXHIBIT 2




                   https://fidoalliance.org/assets/downloads/FIDO-U2F-UAF-Tutorial-v1.pdf
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 35 of 36 PageID #: 72

EXHIBIT 2




                   https://id.gandi.net/en/login
            Case 1:21-cv-00616-UNA Document 1-2 Filed 04/30/21 Page 36 of 36 PageID #: 73

EXHIBIT 2


                   The key pair is used to authenticate a suspected user by the authentication authority in the
                   authentication stage.




                   https://pt.slideshare.net/FIDOAlliance/fido-u2f-specifications-overview-tutorial
